                                                                                                                Case 8:20-ap-01170-ES        Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09        Desc
                                                                                                                                             Main Document    Page 1 of 13


                                                                                                                 1   DINSMORE & SANDELMANN LLP
                                                                                                                      FRANK SANDELMANN (SBN 186415)
                                                                                                                 2    fsandelmann@lawinmb.com
                                                                                                                      JOSHUA A. VALENE (SBN 292109)
                                                                                                                 3    jvalene@lawinmb.com
                                                                                                                      BRENNAN J. MITCH (SBN 279109)
                                                                                                                 4    bmitch@lawinmb.com
                                                                                                                     324 Manhattan Beach Blvd., Suite 201
                                                                                                                 5   Manhattan Beach, CA 90266
                                                                                                                     Telephone:   (310) 318-1220
                                                                                                                 6   Facsimile:   (310) 318-1223
                                                                                                                 7   Counsel for Plaintiff Thomas H. Casey,
                                                                                                                     Chapter 7 Bankruptcy Trustee for
                                                                                                                 8   One Source Facility Maintenance, Inc.
                                                                                                                     and One Source Facility Solution, Inc.
                                                                                                                 9
                                                                                                                                               UNITED STATES BANKRUPTCY COURT
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10
                                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                                11
                               324 MANHATTAN BEACH BL VD., SUI TE # 201




                                                                                                                     In Re:                                          Lead Case No.: 8:18-bk-14512-ES
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12                                                   [Chapter 7]
                                                                                                                     ONE SOURCE FACILITY MAINTENANCE,
                                                                                                                13   INC.,                                           Jointly Administered With:
                                                                                    (310) 318-1220




                                                                                                                14                           Debtor(s)               Case No.: 8:18-bk-14511- ES
                                                                                                                15   In Re:                                          Adv No. __________________
                                                                                                                16   ONE SOURCE FACILITY SOLUTION, INC.              CHAPTER 7 TRUSTEE’S ADVERSARY
                                                                                                                                                                     COMPLAINT:
                                                                                                                17                           Debtor(s)
                                                                                                                                                                        1) TO AVOID AND RECOVER
                                                                                                                18                                                         FRAUDULENT TRANSFERS;
                                                                                                                     ☒ Affects All Debtors
                                                                                                                19                                                      2) FOR RECOVERY OF
                                                                                                                     THOMAS H. CASEY, Chapter 7 Bankruptcy                 TRANSFERS;
                                                                                                                20   Trustee for One Source Facility Maintenance,
                                                                                                                     Inc. and One Source Facility Solution, Inc.,       3) FOR PRESERVATION OF
                                                                                                                21                                                         TRANSFERS;
                                                                                                                                             Plaintiff,
                                                                                                                22                                                      4) FOR DISALLOWANCE OF
                                                                                                                         vs.                                               CLAIM
                                                                                                                23
                                                                                                                     DILIP JOSHI; NISHAN JOSHI; VASANTI
                                                                                                                24   JOSHI; ORLANDO A. MOLINA doing business [SUMMONS TO BE ISSUED]
                                                                                                                     as NORTH VALLEY CLEANING SERVICES;
                                                                                                                25   JPMORGAN CHASE BANK, N.A.;
                                                                                                                     CITIBANK, N.A.; WELLS FARGO BANK,
                                                                                                                26   N.A.; FLAGSTAR MORTGAGE CORP.; NEW
                                                                                                                     REZ, LLC; LOAN CARE, LLC; WEST ONE
                                                                                                                27   PROPERTY SERVICES, INC.
                                                                                                                28                           Defendants.


                                                                                                                                                                   1
                                                                                                                                                          ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES       Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                Desc
                                                                                                                                            Main Document    Page 2 of 13


                                                                                                                 1           Plaintiff THOMAS H. CASEY, Chapter 7 Trustee for the estates of Debtors One Source

                                                                                                                 2   Facility Maintenance, Inc. and One Source Facility Solution, Inc. in the above-captioned Jointly

                                                                                                                 3   Administered Bankruptcy Cases and plaintiff herein (the “Trustee” or “Plaintiff”), hereby

                                                                                                                 4   respectfully alleges against the Defendants identified herein as follows:

                                                                                                                 5                                   PRELIMINARY STATEMENT

                                                                                                                 6           1.      This is a proceeding by the Trustee seeking an order of this Court avoiding and

                                                                                                                 7   recovering payments made by the above-captioned debtors to the Defendants as fraudulent

                                                                                                                 8   transfers pursuant to 11 U.S.C. section 544, 548, 550 and 551 and/or California Civil Code

                                                                                                                 9   section 3439. Over the course of several years, Debtors One Source Facility Maintenance,
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10   Inc.’s (“Maintenance”) and One Source Facility Solution, Inc.’s (“Solution”) (collectively,

                                                                                                                11   “Debtors”) funds were transferred out of the companies either to extract money for use by
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12   Defendant Dilip Joshi (“Dilip”), Dilip’s wife Defendant Vasanti Joshi (“Vasanti”), and Dilip’s

                                                                                                                13   son Defendant Nishan Joshi (“Nishan”) or for directly paying Dilip’s, Vasanti’s, and Nishan’s
                                                                                    (310) 318-1220




                                                                                                                14   personal expenses that were wholly unrelated to the business of the Debtors such as Dilip’s

                                                                                                                15   mortgage payments to Defendants Wells Fargo Bank, N.A. (“WFB”), Flagstar Mortgage Corp.

                                                                                                                16   (“Flagstar”), NewRez, LLC f.k.a New Penn Financial, LLC (“NewRez”), and LoanCare, LLC

                                                                                                                17   (“LoanCare”). This further included payments on Dilip’s credit cards, which were issued by

                                                                                                                18   Defendants Citibank, N.A. (“Citi”) and JPMorgan Chase Bank, N.A. (“Chase”). These are

                                                                                                                19   classic “upstream” constructive fraudulent transfers for inadequate/illegal consideration, due to

                                                                                                                20   the fact that an insolvent or undercapitalized corporation cannot lawfully distribute its assets for

                                                                                                                21   the benefit of its equity security holder(s) without making adequate provision to satisfy its

                                                                                                                22   creditors in full.

                                                                                                                23                                   JURISDICTION AND VENUE

                                                                                                                24           2.      Jurisdiction over this proceeding exists pursuant to 28 U.S.C. §§ 157 and 1334

                                                                                                                25   because this action constitutes a proceeding arising under Title 11 of the United States

                                                                                                                26   Bankruptcy Code or arising in or related to the above-entitled Jointly Administered Bankruptcy

                                                                                                                27   Cases pursuant to Local Bankruptcy Rule 1015-1 (collectively, the “Main Case”).

                                                                                                                28           3.       Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409 because the


                                                                                                                                                                2
                                                                                                                                                       ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES       Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09               Desc
                                                                                                                                            Main Document    Page 3 of 13


                                                                                                                 1   Debtors were domiciled in this District for at least 180 days prior to the commencement of the

                                                                                                                 2   Main Case and because this adversary proceeding arises under and in connection with the Main

                                                                                                                 3   Case, which is still pending.

                                                                                                                 4          4.      This matter is a core bankruptcy proceeding under 28 U.S.C. § 157(b)(2).

                                                                                                                 5          5.      To the extent that Plaintiff asserts claims under 11 U.S.C. § 544(b), Plaintiff is

                                                                                                                 6   informed and believes, and based thereon alleges, that there exists in this case one or more

                                                                                                                 7   creditors holding unsecured claims allowable under 11 U.S.C. § 502, or that are not allowable

                                                                                                                 8   only under 11 U.S.C. § 502(e), who could have avoided the respective transfers alleged in this

                                                                                                                 9   Complaint under California law or other applicable laws prior to the Petition Date (defined
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10   below).

                                                                                                                11          6.      This Complaint commences an adversary proceeding within the meaning of the
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12   Federal Rules of Bankruptcy Procedure, Rule 7001.

                                                                                                                13                                            THE PARTIES
                                                                                    (310) 318-1220




                                                                                                                14          7.       Plaintiff is the duly appointed Chapter 7 Trustee of the Estates of Maintenance

                                                                                                                15   and Solution. Due to the fact that Plaintiff was not appointed until after the Petition Date,

                                                                                                                16   Plaintiff does not have personal knowledge of the facts alleged in the complaint that arose prior

                                                                                                                17   to the filing of the Main Case, and therefore alleges all of those facts on information and belief.

                                                                                                                18   Plaintiff reserves his right to amend this Complaint to allege additional claims against the

                                                                                                                19   Defendants and to challenge and recover transfers made to or for the benefit of any of the

                                                                                                                20   Defendants in addition to those transfers alleged int this Complaint.

                                                                                                                21          8.      Plaintiff is informed and believes and based thereon alleges that Dilip is an

                                                                                                                22   individual residing in the State of Texas and is an insider within the meaning of 11 U.S.C. §

                                                                                                                23   101(31).

                                                                                                                24          9.      Plaintiff is informed and believes and based thereon alleges that Vasanti is an

                                                                                                                25   individual residing in the State of Texas and is an insider within the meaning of 11 U.S.C. §

                                                                                                                26   101(31).

                                                                                                                27          10.     Plaintiff is informed and believes and based thereon alleges that Nishan is an

                                                                                                                28   individual residing in the State of California and is an insider within the meaning of 11 U.S.C. §


                                                                                                                                                                3
                                                                                                                                                       ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES        Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09             Desc
                                                                                                                                             Main Document    Page 4 of 13


                                                                                                                 1   101(31).

                                                                                                                 2          11.     Plaintiff is informed and believes and based thereon alleges that Molina is an

                                                                                                                 3   individual residing in the State of California.

                                                                                                                 4          12.     Plaintiff is informed and believes and based thereon alleges that Chase is a bank

                                                                                                                 5   organized under the National Bank Act that does business in the State of California.

                                                                                                                 6          13.     Plaintiff is informed and believes and based thereon alleges that Citi is a bank

                                                                                                                 7   organized under the National Banking Act that does business in the State of California.

                                                                                                                 8          14.     Plaintiff is informed and believes and based thereon alleges that WFB is a bank

                                                                                                                 9   organized under the National Banking Act that does business in the State of California.
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10          15.     Plaintiff is informed and believes and based thereon alleges that Flagstar is a

                                                                                                                11   Maryland corporation doing business in the State of California.
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12          16.     Plaintiff is informed and believes and based thereon alleges that NewRez is a

                                                                                                                13   Delaware limited liability company doing business in the State of California.
                                                                                    (310) 318-1220




                                                                                                                14          17.     Plaintiff is informed and believes and based thereon alleges that LoanCare is a

                                                                                                                15   Virginia limited liability company doing business in the State of California.

                                                                                                                16          18.     Plaintiff is informed and believes and based thereon alleges that West One

                                                                                                                17   Property Services, Inc. (“West One”) is a California Corporation doing business in the State of

                                                                                                                18   California.

                                                                                                                19                                     GENERAL ALLEGATIONS

                                                                                                                20          19.     Plaintiff is informed and believes and based thereon alleges that Solution was

                                                                                                                21   incorporated on or about November 29, 2005 and was, at all relevant times, a California

                                                                                                                22   corporation engaged in the business of providing janitorial services to its customers. At all

                                                                                                                23   relevant times, Solution was 100% owned and controlled by Dilip and Vasanti.

                                                                                                                24          20.     Plaintiff is informed and believes and based thereon alleges that Maintenance was

                                                                                                                25   incorporated on or about May 25, 2017 and was, at all relevant times, a California corporation

                                                                                                                26   engaged in the business of providing janitorial services to its customers. At all relevant times,

                                                                                                                27   Maintenance was 100% owned and controlled by Dilip, Vasanti, and Nishan.

                                                                                                                28          21.      Almost immediately after incorporation, Dilip and Vasanti began mismanaging


                                                                                                                                                                 4
                                                                                                                                                        ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES         Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09              Desc
                                                                                                                                              Main Document    Page 5 of 13


                                                                                                                 1   the Debtors so that they were unable to pay their obligations.

                                                                                                                 2              22.   Further, Dilip and Vasanti embarked on a scheme to loot the gross revenue of the

                                                                                                                 3   Debtors to make massive, unreasonable distributions to themselves and their family.

                                                                                                                 4              23.   Plaintiff is informed and believes and based thereon alleges that Dilip looted more

                                                                                                                 5   than $139,180.43 in corporate funds from Debtors’ bank accounts, via direct payments or

                                                                                                                 6   personal withdrawals, to directly pay for Dilip’s personal expenses, including mortgage

                                                                                                                 7   payments for his houses in the cities of Norco and Orange, property taxes for his house in Las

                                                                                                                 8   Vegas, Nevada, homeowners’ insurance for his Las Vegas house, utility bills for his various

                                                                                                                 9   homes, life insurance premiums, and Medicare premiums.
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10              24.   Plaintiff is informed and believes and based thereon alleges that Dilip also used

                                                                                                                11   corporate credit cards to pay for purely personal expenses and used corporate funds to pay off
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12   purely personal credit card debt, in a total amount exceeding $192,373.56. These personal

                                                                                                                13   expenses included but were not limited to domestic and international airfare for personal travel,
                                                                                    (310) 318-1220




                                                                                                                14   vacation expenses, gas stations, grocery stores, spas, drug stores, and department stores.

                                                                                                                15              25.   Between January and August of 2018, Dilip wrote more than a dozen checks for a

                                                                                                                16   total of $96,760.00 for purported loans to Molina from Maintenance’s accounts for the alleged

                                                                                                                17   purpose of starting to a new business with Molina.

                                                                                                                18              26.   After Maintenance ceased operating in 2018, Dilip made several transfer or

                                                                                                                19   withdrawals totaling $81,660.00 to himself from Maintenance’s bank accounts.

                                                                                                                20              27.   After Maintenance ceased operating in 2018, Vasanti made several transfers or

                                                                                                                21   withdrawals totaling $4,100.00 to herself from Maintenance’s bank accounts.

                                                                                                                22              28.   Plaintiff is informed and believes and based thereon alleges that Dilip transferred

                                                                                                                23   $10,690.00 from Solution to West One, a company owned by Nishan and in which Dilip was an

                                                                                                                24   officer.

                                                                                                                25              29.   .

                                                                                                                26              30.   Plaintiff is informed and believes and based thereon alleges that more than

                                                                                                                27   $500,000.00 in corporate funds from Debtors were spent or transfer or withdrawn for improper

                                                                                                                28   personal purposes while Debtors owed outstanding liabilities to creditors.


                                                                                                                                                                 5
                                                                                                                                                        ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES        Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09               Desc
                                                                                                                                             Main Document    Page 6 of 13


                                                                                                                 1           31.     Plaintiff is informed and believes and based thereon alleges that at no time prior

                                                                                                                 2   to the Petition Date were the Debtors required or otherwise obligated to pay or otherwise transfer

                                                                                                                 3   money of the Debtors to the Defendants. The transfers and payments alleged herein shall be

                                                                                                                 4   collectively referred to as the “Subject Transfers.”

                                                                                                                 5           32.     Debtors filed their respective Voluntary Petition(s) for Chapter 7 Bankruptcy (the

                                                                                                                 6   “Petitions”) on December 11, 2018 (the “Petition Date”).

                                                                                                                 7           33.     The Trustee brings the instant adversary proceeding to, inter alia, avoid and

                                                                                                                 8   recover the above-referenced funds for the benefit of the Estate.

                                                                                                                 9           34.     Trustee reserves his right to supplement and amend the allegations contained in
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10   this Complaint, including, but not limited to, the right to (i) allege further information regarding

                                                                                                                11   all Claims for Relief, including additional transfers of interests in the Debtors’ assets or
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12   additional liabilities incurred by the Debtors, (ii) make modifications and/or revisions to

                                                                                                                13   Defendants’ name(s), (iii) allege claims against additional Defendants, and/or (iv) allege
                                                                                    (310) 318-1220




                                                                                                                14   additional causes of action arising in connection with the law and facts set forth herein

                                                                                                                15   (collectively, the “Amendments”), that may become known to the Trustee at any time during this

                                                                                                                16   adversary proceeding through formal discovery or otherwise, and for the Amendments to relate

                                                                                                                17   back to this original Complaint, including the date upon which this original Complaint was filed.

                                                                                                                18                                      FIRST CLAIM FOR RELIEF

                                                                                                                19                 (Against Defendants To Avoid And Recover Fraudulent Transfers –

                                                                                                                20      11 U.S.C. §§ 544(b) and 550(a) and California Civil Code § 3439.04(a)(1) and 3439.07)

                                                                                                                21           35.     The Trustee incorporates herein by this reference paragraphs 1 through 34,

                                                                                                                22   inclusive, of this Complaint as if set forth in full herein.

                                                                                                                23           36.     Plaintiff is informed and believes and based thereon alleges that, as of the date of

                                                                                                                24   the Order For Relief, the Debtors maintained at least one general unsecured creditor having

                                                                                                                25   standing to bring these claims under state law.

                                                                                                                26           37.     The Trustee is further informed and believes, and based thereon alleges that, no

                                                                                                                27   contractual relationship existed between the Debtors and Defendants which would have

                                                                                                                28   otherwise caused the Debtors to make the Subject Transfers, and each of them, to Defendants.


                                                                                                                                                                  6
                                                                                                                                                         ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES        Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                Desc
                                                                                                                                             Main Document    Page 7 of 13


                                                                                                                 1           38.     Plaintiff is informed and believes and based thereon alleges that, during the four

                                                                                                                 2   years preceding the Petition Date, the Debtors transferred the Subject Transfers, and each of

                                                                                                                 3   them, for no or little consideration to the Defendants. The subject transfers constituted illegal

                                                                                                                 4   dividends to equity holders by an insolvent corporation.

                                                                                                                 5           39.     Plaintiff is informed and believes and based thereon alleges that the Subject

                                                                                                                 6   Transfers, and each of them, to Defendants were made with the actual intent to hinder, delay and

                                                                                                                 7   defraud Debtors’ creditors.

                                                                                                                 8           40.     The Subject Transfers, and each of them, constitute fraudulent transfers under 11

                                                                                                                 9   U.S.C. §§ 544 and 550 and California Civil Code §§ 3439 et seq. and, therefore, are avoidable by
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10   the Trustee

                                                                                                                11                                    SECOND CLAIM FOR RELIEF
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12                  (Against Defendants For Recovery of Property – 11 U.S.C. § 550)

                                                                                                                13           41.     The Trustee incorporates herein by this reference paragraphs 1 through 40,
                                                                                    (310) 318-1220




                                                                                                                14   inclusive, of this Complaint as if set forth in full herein.

                                                                                                                15           42.     Defendants, and each of them, were the initial transferee of the Subject Transfers

                                                                                                                16   or the entity for whose benefit the Subject Transfers were incurred, or is the immediate or

                                                                                                                17   mediate transferee of the initial transferee benefiting from such Subject Transfers, or any of

                                                                                                                18   them.

                                                                                                                19           43.     Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover the value of the

                                                                                                                20   property transferred in the Subject Transfers, together with interest thereon, as set forth above

                                                                                                                21                                     THIRD CLAIM FOR RELIEF

                                                                                                                22           (Against Defendants For Preservation of Avoided Transfers - 11 U.S.C. § 551)

                                                                                                                23           44.     The Trustee incorporates herein by this reference paragraphs 1 through 43,

                                                                                                                24   inclusive, of this Complaint as if set forth in full herein.

                                                                                                                25           45.     Pursuant to 11 U.S.C. § 551, Plaintiff is entitled to preserve any transfer avoided

                                                                                                                26   under 11 U.S.C. § 544 including the Obligations, for the benefit of the estates.

                                                                                                                27   ///

                                                                                                                28   ///


                                                                                                                                                                  7
                                                                                                                                                         ADVERSARY COMPLAINT
                                                                                                                Case 8:20-ap-01170-ES          Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09               Desc
                                                                                                                                               Main Document    Page 8 of 13


                                                                                                                 1                                     FOURTH CLAIM FOR RELIEF

                                                                                                                 2                 (Against Defendants For Disallowance Of Claim – 11 U.S.C. § 502(d))

                                                                                                                 3           46.      The Trustee incorporates herein by this reference paragraphs 1 through 45,

                                                                                                                 4   inclusive, of this Complaint as if set forth in full herein.

                                                                                                                 5           47.      The Defendants is an entity from which property is recoverable under 11 U.S.C.

                                                                                                                 6   §§ 542, 543, 550 or 553, or the Defendants received avoidable transfers under 11 U.S.C. §§

                                                                                                                 7   522(f), 522(h), 544, 545, 547, 548, 549, or 724(a).

                                                                                                                 8           48.      The Defendants have not paid the amount or turned over any such property for

                                                                                                                 9   which the Defendants is liable under 11 U.S.C. §§ 522(i), 542, 543, 550, or 553 of the
DINSMORE & SANDELMANN L.L.P.




                                                                                                                10   Bankruptcy Code.

                                                                                                                11           49.      Pursuant to 11 U.S.C. § 502(d), the Defendants’ claims, to the extent that the
                               324 MANHATTAN BEACH BL VD., SUI TE # 201
                                                                          MANHATTAN BEACH, CALIFORNI A 90 266




                                                                                                                12   Defendants asserts a claim or claims, should be disallowed.

                                                                                                                13           WHEREFORE, Plaintiff prays for judgment as follows:
                                                                                    (310) 318-1220




                                                                                                                14           1. For a determination by the Court that the Subject Transfers, and each of them, are

                                                                                                                15                 fraudulent transfers within the meaning of 11 U.S.C. §§ 544 and 550, and California

                                                                                                                16                 Civil Code §§ 3439 et seq.;

                                                                                                                17           2. For a determination by the Court that the Subject Transfers were preferential transfers

                                                                                                                18                 within the meaning of 11 U.S.C. §§ 547 and 550;

                                                                                                                19           3. For judgment against Defendants avoiding the Subject Transfers, and each of them,

                                                                                                                20                 and recovering the transferred property or the value of such property for the benefit of

                                                                                                                21                 Debtors’ Estates;

                                                                                                                22           4. For costs of suit incurred herein; and

                                                                                                                23           5. For such other and further relief as the Court deems just and proper.

                                                                                                                24                                                          DINSMORE & SANDELMANN LLP
                                                                                                                                                                              FRANK SANDELMANN
                                                                                                                25                                                            JOSHUA A. VALENE
                                                                                                                                                                              BRENNAN J. MITCH
                                                                                                                26
                                                                                                                27   Dated: December 9, 2020                          By:    /s/ Brennan Mitch
                                                                                                                                                                             Attorneys for Chapter 7 Trustee
                                                                                                                28                                                           THOMAS H. CASEY


                                                                                                                                                                  8
                                                                                                                                                         ADVERSARY COMPLAINT
         Case 8:20-ap-01170-ES                        Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                                     Desc
                                                      Main Document    Page 9 of 13
  B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                              (Court Use Only)
                 (Instructions on Reverse)
PLAINTIFFS                                                                     DEFENDANTS
Thomas H. Casey, Chapter 7 Trustee for the estate of One                       Dilip Joshi; Nishan Joshi; Vasanti Joshi; Orlando A. Molina
Source Facility Maintenance, Inc. and One Source Facility                      doing business as North Valley Cleaning Services; JPMorgan
Solution, Inc.                                                                 Chase Bank, N.A.; Citibank, N.A.; Wells Fargo Bank, N.A.;
                                                                               Flagstar Mortgage Corp.; New Rez, LLC; Loan Care, LLC;
                                                                               West One Property Services, Inc.
ATTORNEYS (Firm Name, Address, and Telephone No.)                              ATTORNEYS (If Known)
DINSMORE & SANDELMANN LLP
FRANK SANDELMANN (SBN 186415)
JOSHUA A. VALENE (SBN 292109)
BRENNAN J. MITCH (SBN 279109)
324 Manhattan Beach Blvd., Suite 201
Manhattan Beach, CA 90266 / Telephone: (310) 318-1220
PARTY (Check One Box Only)                       PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin      □ Debtor       □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                              □ Creditor     G✔ Other

✔
G Trustee                                        □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 (1) To Avoid and Recover Fraudulent Transfers 11 U.S.C. §§ 544(b) and 550(a) and California Civil Code § 3439.04(a)(1) and 3439.07; (2)
 Recovery of Property – 11 U.S.C. § 550; (3) Preservation of Avoided Transfers - 11 U.S.C. § 551; (4) Disallowance Of Claim – 11 U.S.C. §
 502(d)
                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
FRBP 7001(1) – Recovery of Money/Property                                      FRBP 7001(6) – Dischargeability (continued)

G 11-Recovery of money/property - §542 turnover of property                    G 61-Dischargeability - §523(a)(5), domestic support
                                                                               G 68-Dischargeability - §523(a)(6), willful and malicious injury
G 12-Recovery of money/property - §547 preference                              G 63-Dischargeability - §523(a)(8), student loan
G1 13-Recovery of money/property - §548 fraudulent transfer                    G 64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                        (other than domestic support)
G2 14-Recovery of money/property - other                                       G 65-Dischargeability - other
FRBP 7001(2) – Validity, Priority or Extent of Lien                            FRBP 7001(7) – Injunctive Relief
G 21-Validity, priority or extent of lien or other interest in property        G 71-Injunctive relief – imposition of stay
FRBP 7001(3) – Approval of Sale of Property                                    G 72-Injunctive relief – other
G 31-Approval of sale of property of estate and of a co-owner - §363(h)        FRBP 7001(8) Subordination of Claim or Interest
FRBP 7001(4) – Objection/Revocation of Discharge                               G 81-Subordination of claim or interest
G 41-Objection / revocation of discharge - §727(c),(d),(e)                     FRBP 7001(9) Declaratory Judgment
FRBP 7001(5) – Revocation of Confirmation                                      G 91-Declaratory judgment
G 51-Revocation of confirmation                                                FRBP 7001(10) Determination of Removed Action

FRBP 7001(6) – Dischargeability                                                G 01-Determination of removed claim or cause
G 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims              Other
G 62-Dischargeability - §523(a)(2), false pretenses, false                     G    SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
         representation, actual fraud                                          G     02-Other (e.g. other actions that would have been brought in state
G 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement,                    court if unrelated to bankruptcy case)
     larceny

                            (continued next column)

□ Check if this case involves a substantive issue of state law                 □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                               Demand $524,764
Other Relief Sought
       Case 8:20-ap-01170-ES               Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                               Desc
                                           Main Document    Page 10 of 13
 B1040 (FORM 1040) (12/15)

                     BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                                         BANKRUPTCY CASE NO.
One Source Facility Maintenance, Inc.                                  8:18-bk-14512-ES
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District of California                                         Santa Ana                         Erithe A. Smith
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/Brennan J. Mitch


DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

December 9, 2020                                                       Brennan J. Mitch


                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
          Case 8:20-ap-01170-ES                  Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                                      Desc
                                                 Main Document    Page 11 of 13

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 DINSMORE & SANDELMANN LLP
 FRANK SANDELMANN (SBN 186415)
 fsandelmann@lawinmb.com
 JOSHUA A. VALENE (SBN 292109)
 jvalene@lawinmb.com
 BRENNAN J. MITCH (SBN 279109)
 bmitch@lawinmb.com
 324 Manhattan Beach Blvd., Suite 201
 Manhattan Beach, CA 90266
 Telephone: (310) 318-1220
 Facsimile: (310) 318-1223
 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

 In re:

 ONE SOURCE FACILITY MAINTENANCE, INC.,                                       CASE NO.: 8:18-bk-14512-ES
 ---------------------------------------------------------------------------- CHAPTER: 7
 ONE SOURCE FACILITY SOLUTION, INC.
                                                                              ADVERSARY NO.:

                                                          Debtor(s).
THOMAS H. CASEY, Chapter 7 Bankruptcy Trustee for
One Source Facility Maintenance, Inc. and One Source
Facility Solution, Inc.,


                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                           Versus                                         CONFERENCE IN ADVERSARY PROCEEDING
 Dilip Joshi; Nishan Joshi; Vasanti Joshi; Orlando A.                                 [LBR 7004-1]
 Molina doing business as North Valley Cleaning
 Services; JPMorgan Chase Bank, N.A.; Citibank, N.A.;
 Wells Fargo Bank, N.A.; Flagstar Mortgage Corp.; New
 Rez, LLC; Loan Care, LLC; West One Property Services,
                                              Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

             Hearing Date:                                Address:
             Time:                                           255 East Temple Street, Los Angeles, CA 90012
             Courtroom:                                      3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 8:20-ap-01170-ES                   Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                                      Desc
                                                 Main Document    Page 12 of 13


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 8:20-ap-01170-ES                   Doc 1 Filed 12/09/20 Entered 12/09/20 19:00:09                                      Desc
                                                 Main Document    Page 13 of 13


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
